
	
		I
		111th CONGRESS
		2d Session
		H. R. 5657
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Quigley
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to ensure
		  that protection of the marine and coastal environment is of primary importance
		  in making areas of the outer Continental Shelf available for leasing,
		  exploration, and development rather than expeditious development of oil and gas
		  resources, to prohibit oil and gas leasing, exploration, and development in
		  important ecological areas of the outer Continental Shelf, and for other
		  purposes.
	
	
		1.Protective approach to oil
			 and gas leasing, exploration, and development on the outer Continental
			 Shelf
			(a)Revised national
			 outer Continental Shelf policySection 3 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended by striking paragraph (3) and inserting
			 the following new paragraph:
				
					(3)while the outer Continental Shelf is a
				vital national resource reserve held by the Federal Government for the public,
				any leasing, exploration, or development of the outer Continental Shelf
				necessarily impacts the marine environment and coastal environment, so the
				protection and maintenance (and, when necessary, restoration) of the marine
				environment and coastal environment is of primary importance and leasing,
				exploration, or development of the outer Continental Shelf will be authorized
				in limited areas only when sound science shows that such activities can proceed
				with minimal risk to the health of the marine environment and coastal
				environment.
					.
			(b)Protective
			 mandateSuch section is further amended—
				(1)by inserting
			 (a) Declaration of
			 policy.— before It is hereby declared;
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Protective
				approach to leasing, exploration, and developmentThe leasing, exploration, and development
				of oil and gas resources of the outer Continental Shelf may be authorized only
				if—
							(1)the Secretary has a thorough understanding
				of the marine environment and coastal environment impacted by the activity and
				an environmental baseline, the risks of exploration or development, and the
				potential consequences of accidents and other emergencies; and
							(2)the Secretary determines, on the basis of
				sound science, that risks are minimal, rigorous safety measures are in place
				and will be enforced, and there is a demonstrated ability to mount an effective
				response to accidents in real-world
				conditions.
							.
				2.Prohibition on
			 oil and gas activities in important ecological areas of outer Continental
			 ShelfSection 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) is amended—
			(1)in subsection
			 (a)(2)(A), by inserting subject to subsection (i), before
			 existing; and
			(2)by adding at the
			 end the following new subsection:
				
					(i)The Secretary may not approve for inclusion
				in an oil and gas leasing program under this section any area of the outer
				Continental Shelf that, by itself or in a network, has distinguishing
				ecological characteristics, is important for maintaining habitat heterogeneity
				or the viability of a species, or contributes disproportionately to the health
				of an ecosystem, including its biodiversity, function, structure, or
				resilience. In designating an important ecological area of outer Continental
				Shelf, the Secretary should give particular consideration to—
						(1)areas of high
				productivity or diversity;
						(2)areas that are
				important for feeding, migration, or the lifecycle of species; and
						(3)areas of biogenic
				habitat, structure forming habitat, or habitat for endangered or threatened
				species.
						.
			
